Exhibit 10.33

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and Release (“Agreement”) is made by and between Blair
Crump (“Executive”) and salesforce.com, inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Executive is employed with the Company;

WHEREAS, Executive signed an Employee Inventions and Proprietary Rights
Assignment Agreement (the “Confidentiality Agreement”), which is attached as
Exhibit A to this Agreement;

WHEREAS, the Company and Executive have entered into certain stock option
agreements granting Employee the option to purchase shares of the Company’s
common stock (“Shares”) subject to the terms and conditions of the applicable
Company’s equity incentive plan and the applicable stock option agreements;

WHEREAS, the Company and Executive have entered into certain restricted stock
unit agreements granting Executive awards of restricted stock units payable in
the Company’s common stock subject to the terms and conditions of the applicable
Company’s equity incentive plan and the applicable restricted stock unit
agreement;

WHEREAS, Executive’s employment relationship with the Company will terminate
effective January 31, 2014 (the “Separation Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1. Consideration. The Company shall provide Executive with the following
benefits after this Agreement becomes effective:

(a) A severance payment equal to twenty-two (22) weeks at Executives final
annual base salary, in the total amount of two hundred and twenty-two thousand
one hundred and fifteen dollars and thirty-eight cents ($222,115.38), less
applicable withholding. In order to comply with Section 409A (as defined below),
this payment will be made to Executive on the date six (6) months and one
(1) day following the Separation Date, subject to this Agreement being effective
on said payment date;

(b) Executive will be entitled to payment of $196,875.00, which is equivalent to
the Kokua Bonus that he otherwise would be entitled to receive under the terms
of the Kokua Bonus Plan had he remained employed through the date any such bonus
is payable under said plan and been paid at 100% of target levels. In order to
comply with Section 409A, this bonus amount will be paid to Executive, less
applicable withholding, on the date six (6) months and one (1) day following the
Separation Date, subject to this Agreement being effective on said payment date;
and

 

1



--------------------------------------------------------------------------------

(c) If Executive is covered under the Company’s group health plan as of the
Separation Date, the Company will continue to pay for Executive’s healthcare
premiums and cover Executive under the Company’s healthcare plans that are in
place at the time of Executive’s Separation Date for five (5) months following
the last day of the month in which the Separation Date occurs. Thereafter,
Executive will be solely responsible for electing and timely paying for all
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
premiums if Executive elects to continue coverage.

2. Release of Claims. Except as set forth in this Agreement, Executive, on his
own behalf and on behalf of his respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Company and its current and
former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”) from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement, including, without limitation:

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the conclusion of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Executive Retirement Income
Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code; the California Workers’
Compensation Act; the California Fair Employment and Housing Act; Law, Conn.
Gen. Stat. §§ 31-51n to 31-51o; Whistleblower Protection Law, Conn. Gen. Stat. §
31-51m; Connecticut Fair Employment Practices Act, Conn. Gen. Stat. §§ 46a-51 et
seq.; Connecticut Human Rights and Opportunities Act, as amended, Conn. Gen.
Stat. § 46a-60; Connecticut Equal Pay Law, Conn. Gen. Stat. § 31-75, as amended
by 2009 Conn. Legis. Serv. P.A. 09-101; Connecticut Family and Medical Leave
Law, Conn. Gen. Stat. §§ 31-51kk, et seq., as amended by 2009 Conn. Legis. Serv.
P.A. 09-70; Minimum Wage and Overtime Law, Conn. Gen. Stat. §§ 31-58 et seq.;
Maximum Hours and Overtime Law, Conn. Gen. Stat. §§ 31-76b et seq.; and
Connecticut WARN;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

2



--------------------------------------------------------------------------------

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the consideration the
Parties negotiated in this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be a complete
and general release as to the matters released. Notwithstanding any other term
in this Agreement, this release does not extend to any obligations incurred
under this Agreement. This release does not release claims that cannot be
released as a matter of law, including Executive’s right to file a charge with,
or participate in a charge by, the Equal Employment Opportunity Commission, or
any other local, state, or federal administrative body or government agency that
is authorized to enforce or administer laws (related to employment) against the
Company (with the understanding that any such filing or participation does not
give Executive the right to recover any monetary damages against the Company, as
Executive’s release of claims herein bars Executive from recovering such
monetary relief from the Company). Executive does not release Executive’s right
to receive payment for commissions, if any, that Executive has earned but that
have not yet become payable in accordance with the terms of Executive’s sales
compensation plan

Notwithstanding any other term in this Agreement, nothing in this Agreement
waives or releases Executive’s rights (i) to indemnification to the fullest
extent provided by or in any corporate document or act or agreement of the
Company or state or federal law or insurance policy, including without
limitation, the Indemnity Agreement and the Company’s directors and officers
insurance policies, (ii) to any defense or payment under any insurance policy or
otherwise, (iii) to Executive’s accrued vacation and salary, (iv) to continuing
coverage under any Company employee welfare benefit plan and in any accrued
payment right under any Company employee welfare benefit plan to the extent
provided under Section 1(c) of this Agreement and otherwise permitted by
applicable law (by way of examples only, rights to continued medical coverage
and to reimbursement for a claim existing as of the date hereof), (v) to
reimbursement for all expenses incurred in the course and scope of Executive’s
employment, (vi) in and to any accrued amount under any employee pension benefit
plan of the Company (by way of example only, vested amounts under Executive’s
account in the Company’s 401(k) plan), or (vii) Executive’s rights in all
outstanding equity awards and Shares resulting therefrom, which shall continue
to be governed solely by the terms and conditions of the applicable stock plan
and equity agreement governing each such outstanding equity awards; or
(viii) Executive’s right to hold and sell equity Executive purchased on the open
markets.

3. Equity Awards. Executive will have vested in the Shares and restricted stock
unit awards covering Shares, subject to each outstanding equity award (as set
forth in Exhibit B), which reflects the Company’s good faith determination of
granted and vested shares, but which number(s) shall in all instances be
governed by the terms of the awards and applicable equity plan), through and
including the Separation Date, and no more. Any equity awards that are unvested
on the Separation Date will be forfeited permanently on that date and never will
become vested. In all other respects, the exercise of Executive’s vested options
and Shares shall continue to be governed by the terms and conditions of the
applicable award agreement and the applicable Company’s equity plan under which
the award was granted.

4. California Civil Code Section 1542; Release of Unknown Claims. Executive
acknowledges that Executive has read section 1542 of the Civil Code of the State
of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

3



--------------------------------------------------------------------------------

Executive waives any right which Executive has or may have under section 1542 or
any other similar state law (in Connecticut or elsewhere) to the full extent
that Executive may lawfully waive such rights pertaining to this general release
of claims. Executive acknowledges that Executive may in the future discover
facts different from, or in addition to, those which the Executive now knows or
believes to be true regarding the claims released by this Agreement, and agrees
that this Agreement, and the releases contained in it, shall be fully effective
in all respects despite the potential discovery of such different or additional
facts

5. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments provided to Executive or made on
his behalf under the terms of this Agreement. Executive agrees and understands
that he is responsible for payment, if any, of personal local, personal state,
and/or personal federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or Executive’s
delayed payment of Executive’s personal federal or personal state taxes, or
(b) damages sustained by the Company by reason of any claims, specifically set
forth in (a) above, including attorneys’ fees and costs. The foregoing payments
set forth in Section 1(a) – (b) of this Agreement are intended to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and guidance promulgated thereunder (“Section 409A”)
and the benefits set forth in Section 1(c) of this Agreement are intended to be
exempt from Section 409A, in each case, so that none of the payments and
benefits to be provided hereunder shall be subject to the additional tax imposed
under Section 409A, and any ambiguities herein shall be interpreted to so comply
or be so exempt. Each payment and benefit payable under this Agreement is
intended to constitute a separate payment under Section 1.409A-2(b)(2) of the
Treasury Regulations. Notwithstanding anything to the contrary in Sections 1(a)
and (b), if Executive dies following the Separation Date but before the date
this payment otherwise will be made under Sections 1(a) and 1(b), such payments
instead will be made as soon as administratively practicable after the date of
Executive’s death, subject to this Agreement being effective, the Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Executive. In no event will the
Company reimburse Executive for any tax obligations arising under Section 409A.

6. Acknowledgment of Waiver of Claims under ADEA. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). Executive, by this Agreement, is advised to consult with an
attorney before executing this Agreement.

Executive acknowledges and agrees that (a) Executive has read and understands
the terms of this Agreement; (b) Executive has been advised in writing to
consult with an attorney before executing this Agreement; (c) that Executive has
obtained and considered such legal counsel as Executive deems necessary;
(d) that Executive has been given up to forty-five (45) days to consider whether
or not to enter into this Agreement (although Executive may elect not to use the
full 45-day period at Executive’s option); (e) as set forth in Exhibit C herein,
he has been advised in writing by the Company of the class, unit, or group of
individuals covered by the reduction in force, the eligibility factors for the
reduction in force, and the job titles and ages of all individuals who were and
were not selected; and (e) that by signing this Agreement, Executive
acknowledges that Executive does so freely, knowingly, and voluntarily. The
Parties agree that changes, whether material or immaterial, do not restart the
running of the 45-day consideration period.

 

4



--------------------------------------------------------------------------------

7. Revocation of Agreement. This Agreement shall not become effective or
enforceable until the eighth day after Executive signs this Agreement provided
Executive does not revoke this Agreement (the “Effective Date”). In other words,
Executive may revoke Executive’s acceptance of this Agreement within seven
(7) days after the date Executive signs it. Executive’s revocation must be in
writing and received by written notice to the Employee Success Service Center
(by written notice send via certified mail to the Employee Success Service
Center at salesforce.com The Landmark @ One Market St. San Francisco, CA 94105,
or via a confidential Fax to (415) 513-4168) by 5:00 p.m. Pacific Time on the
seventh day in order to be effective. If Executive does not revoke acceptance
within the seven (7) day period, Executive’s acceptance of this Agreement shall
become binding and enforceable on Effective Date.

This Agreement does not waive or release any rights or claims that Executive may
have that arise after the Effective Date of this Agreement. In addition, this
Agreement does not prohibit Executive from challenging the validity of this
Agreement’s waiver and release of claims under the ADEA.

8. Trade Secrets and Confidential Information/Company Property. Executive
acknowledges and agrees that Executive shall continue to be bound by and comply
with the terms of any proprietary rights, assignment of inventions and/or
confidentiality agreements between the Company and Executive, including the
Confidentiality Agreement. On or before the Effective Date, Executive will
return to the Company, in good working condition, all Company property and
equipment that is in Executive’s possession or control, including, but not
limited to, any files, records, computers, computer equipment, cell phones,
credit cards, keys, programs, manuals, business plans, financial records, and
all documents (and any copies thereof) that Executive prepared or received in
the course of his employment with the Company.

9. Non disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.

10. Non-Solicitation. Executive agrees that for a period of one (1) year
following the Separation Date, Executive will not, on behalf of Executive or any
other person or entity, directly or indirectly solicit (or encourage another
person or entity to directly or indirectly solicit) any employee of the Company
to terminate that employee’s employment with the Company. This paragraph shall
replace Section 15 of the Confidentiality Agreement.

11. Attorneys’ Fees. In the event of any legal action relating to or arising out
of this Agreement (or the enforcement thereof), the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in that action, except the obligations in this paragraph do not apply to claims
challenging the validity of this Agreement under the ADEA.

12. Governing Law. This Agreement shall be governed and construed under the law
of the State of California, without regard for choice-of-law provisions. Subject
to and consistent with Paragraph 13 (“Arbitration”) below, the Parties agree
that any legal proceeding or dispute relating to, or arising under, this
Agreement shall be resolved in the state or federal courts located the State of
California, and the Parties hereby consent to personal and exclusive
jurisdiction in said courts. Executive and the Company understand and
acknowledge that this Agreement constitutes a compromise and settlement of
disputed claims. No action taken by the parties hereto, or either of them,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of truth or falsity of any claims heretofore
made or (b) an acknowledgement or admission by either Party of any fault or
liability whatsoever to the other party or to any third party.

 

5



--------------------------------------------------------------------------------

13. Arbitration. All disputes arising out of or related to this Agreement shall
be decided exclusively by binding arbitration before one neutral JAMS
arbitrator. The arbitration shall be submitted to JAMS, governed by the then
applicable JAMS rules covering employment arbitrations, and held in San
Francisco, California. The arbitrator shall administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure, and the arbitrator shall apply substantive and procedural
California law to any dispute or claim, without reference to any conflict-of-law
provisions of any jurisdiction. To the extent that the JAMS rules conflict with
California law, California law shall take precedence. The arbitrator shall be a
retired state or federal judge and shall render a reasoned decision. The Parties
to the arbitration shall each pay an equal share of the costs and expenses of
such arbitration, and each party shall separately pay for its respective counsel
fees and expenses; provided, however, that the arbitrator shall award attorneys’
fees and costs to the prevailing party, except as prohibited by law. The
arbitrator’s award may be entered in any court of competent jurisdiction. The
Parties understand that by agreeing to arbitrate, they are giving up their right
to trial by jury and their right to use the judicial system to resolve disputes
between them. Notwithstanding any other term in this Agreement, either Party may
seek extraordinary and/or emergency relief in a court of competent jurisdiction.

14. Entire Agreement. This Agreement, the Confidentiality Agreement (except as
provided herein), and each equity agreement represent the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersede and
replace any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company,
including, but not limited to, Executive’s Change of Control and Retention
Agreement. For the avoidance of doubt, upon this Agreement becoming effective,
Executive shall no longer be entitled to the payments or benefits under his
Change of Control and Retention Agreement.

15. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing the claims released by this Agreement.
The Parties acknowledge that: (a) They have read this Agreement; (b) They have
had the opportunity of being represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice; (c) They
understand the terms and consequences of this Agreement and of the releases it
contains; and (d) They are fully aware of the legal and binding effect of this
Agreement.

You may sign and return this Agreement NO EARLIER than the Separation Date,
January 31, 2014, and NO LATER than March 17, 2014. You must return the signed
Agreement to the Employee Success Service Center at salesforce.com The Landmark
@ One Market St. San Francisco, CA 94105 or via a confidential Fax to
(415) 513-4168.

EXECUTIVE UNDERSTANDS THAT EXECUTIVE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EXECUTIVE IS GIVING UP ANY LEGAL CLAIMS
EXECUTIVE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS SIGNING THIS AGREEMENT KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE BENEFITS DESCRIBED IN PARAGRAPH 1.

 

6



--------------------------------------------------------------------------------

EXECUTIVE

Dated: January 31, 2014

/s/ Blair Crump

Blair Crump

 

SALESFORCE.COM, INC.

Dated: January 31, 2014

By:

 

/s/ Burke Norton

  Burke Norton

Its:

  EVP and Chief Legal Officer

 

7